USCA4 Appeal: 20-1996      Doc: 21         Filed: 01/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1996


        JANETH MARIBEL HERNANDEZ-ZALDIVAR; D.I.L.H.; J.A.O.H.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 7, 2021                                        Decided: January 11, 2022


        Before GREGORY, Chief Judge, and MOTZ and QUATTLEBAUM, Circuit Judges.


        Petition dismissed in part and denied in part by unpublished per curiam opinion.


        Hale W. Hawbecker, LAW OFFICE OF HALE HAWBECKER, Woodbridge, Virginia,
        for Petitioners. Brian Boynton, Acting Assistant Attorney General, Matthew B. George,
        Senior Litigation Counsel, Andrew B. Insenga, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1996         Doc: 21        Filed: 01/11/2022    Pg: 2 of 2




        PER CURIAM:

               Janeth Maribel Hernandez-Zaldivar and her minor children, all natives and citizens

        of Honduras, petition for review of an order of the Board of Immigration Appeals (Board)

        dismissing their appeal from the Immigration Judge’s (IJ) decision denying Hernandez-

        Zaldivar’s application for asylum. For the reasons that follow, we dismiss in part and deny

        in part the petition for review.

               First, while Hernandez-Zaldivar faults the IJ for not considering certain evidence

        submitted in support of her asylum application, she failed to present this argument to the

        Board. As a result, this claim is unexhausted, so we dismiss this part of the petition for

        lack of jurisdiction. See Cabrera v. Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[A]rguments

        that a petitioner did not raise in the [Board] proceedings have not been exhausted and th[is]

        Court lacks jurisdiction to consider them.”); see also 8 U.S.C. § 1252(d)(1).

               Regarding Hernandez-Zaldivar’s other arguments, we have thoroughly reviewed

        the record and conclude that the evidence does not compel a ruling contrary to any of the

        administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence

        supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

        Accordingly, we deny the remainder of Hernandez-Zaldivar’s petition for review for the

        reasons stated by the Board. In re Hernandez-Zaldivar (B.I.A. Aug. 25, 2020).

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                           PETITION DISMISSED IN PART AND DENIED IN PART

                                                      2